DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the rechargeable valve, set forth in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al(2017/0079760 hereinafter Newman) in view of Elist(5,445,594) and Vaingast et al.(2011/0015738, hereinafter Vain).
Claim 1 - Newman teaches electronic computer controlled software driven remotely operated wirelessly rechargeable penile prosthesis characterized in that it comprises: at least one elongated flexible semi rigid inflatable customizable cylindrical bladder member capable of being implanted in the cavernous body of the pendular part of the penis, elements -417- includes two chambers one in each cylindrical implant, see figure 4B, a software controlled rechargeable remote electric device  -404- which houses, -401-  at least one pump -411- and means -105- connecting the pressure chamber and the pump so that pressurizing fluid can be introduced into and removed from the pressure chambers; and at least one hardware processor -406- controlling remote electrical device -408- and the selected pump to supply pressurized fluid to the bladder chambers the hardware processor -408- further controls recharging system        -405- to provide recharging to the pump and valves.
However Newman does not teach valves as claimed or a sleeve bladder that surrounds the cylindrical bladder member.  Newman does set forth that more than one inflatable implant may be used with the pump, paragraph [0015].
 	Elist teaches an inflatable sleeve bladder placed under the skin and surrounding the penis -10-, column 2 lines 50-55.  As shown in figure 8, Elist includes a valve -170-outside the reservoir to control inflation of inflatable sleeve bladder -10-.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to include the inflatable sleeve bladder -10- and valve -170- of Elist with the system of Newman with penile cylinder implant -417- to provide the advantage of expanding girth and length of the penis as taught by Elist, see column 1 line 54 through column 2 line 15.  Such a combination would produce predictable results of the system of Newman including both a sleeve implant -10- and valve -170- as taught by Elist and cylindrical implants -417- as taught by Newman and have a high expectation of success.
	The modified Newman teaches a system as claimed but does not teach a valve in the member for controlling flow through the passage between the bladder chambers
	Vain teaches a system of using an inflatable penile implant, pump and reservoir, including valves to control the flow of inflation material to control the size and stiffness of the implants, see figures 2 and 3.
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use valves to aid in controlling the flow of inflation material as taught by Vain, the valve between the pump and the fluid reservoir would be within the member of Newman because the pump is located within the member. 
	Such a combination would produce predictable results of the system of Newman including valves as taught by Vain to allow for control of the inflation material in the system and have a high expectation of success because it is old and well known in the medical arts. 
Claim 2 - the combination teaches at least one of said sleeve bladders -10- as taught by Elist made of a customizable flexible semi rigid expandable and collapsible portion which encompasses the penis, sheet -80- is elastic, and which is inflated so as to simulate an erection, being filled by fluid -130-.
Claim 3 - Newman does not use a large manually operated pressure bulb, see pump -104-.   Elist teaches circumference, size and length adjustment, see column 3 lines 64-column 4 line 6 and the implants -417- taught by Newman, adjust stiffness, create an erection, in response to control processor -406-.
Claim 4 - wherein the implants can be inflated and deflated discretely and quickly without disrupting the sexual process or advertising the fact that the user has an implant, by using external controller -301- and patient controls -305-, element -405- of Newman provide a subcutaneous recharging system that provides power to the pump and is considered a recharging each time the power is supplied.
	Claim 7 - Newman teaches a most flexible distal portion of penile cylinder implants -417- causes minimal irritation to the penile tissues and allows the pendular part of the penis to assume a normal position when said bladder chambers are not inflated.
Claim 8 - Newman teaches the semi rigid bladder portions, element -10- as set forth in Elist(combined above), cause minimal irritation to the penile tissues and allows the pendular part of the penis to assume a normal position when said organ is not inflated.
	
Claims  is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al(2017/0079760 hereinafter Newman) in view of Elist(5,445,594) and Vaingast et al.(2011/0015738, hereinafter Vain).
Claim 19 - the use of the combination teaches a method as claimed including providing the penile prosthesis as claimed, see claim 1 above.  The method includes 
receiving, at the hardware processor-406-, wireless control signals for configuring the operatively connected at least one fluid pump and valve to supply an amount of pressurized fluid through a respective tubular means connecting the pump to a respective pressure bladder chamber, from external controller -103-, and
controlling said amount of pressurized fluid to automatically inflate the respective pressure bladder chamber to customize a circumference, a size, a stiffness and a length of the penis in which the penile prosthesis is implanted, see paragraphs [0031] and [0038].
Claim 20 - wherein at least one of said sleeve bladders -10- of Elist is made of an expandable and collapsible portion -80- which encompasses the penis, wherein said amount of pressurized fluid is controlled to inflate the respective pressure bladder chamber to simulate an erection, via the pump of Newman.
Claim 21 - wherein said controlling said amount of pressurized fluid comprises: adjusting the supply of fluid under pressure to inflate the respective pressure bladder chamber of the penile prosthesis and automatically adjust the circumference, size and stiffness and a length of the penis in response to control signals received from a remote-control device without the use of a large pressure bulb, by controlling the pump revolutions or pump speed as set forth in paragraph [0030] of Newman.
Claim 22 - said amount of pressurized fluid is controlled to inflate or deflate the respective pressure bladder chamber, the inflating or deflating of the respective pressure bladder chamber of the penile prosthesis occurring discretely and quickly without disrupting a sexual process or alerting a sexual partner that the penis has an implant, using control -301-.
Claim 23 - the at least one pump -411- of Newman is rechargeable  by unit -405- and can be used to inflate and deflate the respective pressure bladder chamber of the penile prosthesis discretely and quickly.
Claim 25 - wherein a most distal portion of the elongated flexible semi rigid inflatable customizable cylindrical bladder member causes minimal irritation to the penile tissues and allows the pendular part of the penis to assume a normal position when the respective pressure bladder chamber of the penile prosthesis is not inflated, see claim 7 above.
Claim 26 - the semi rigid bladder portion causes minimal irritation to the penile tissues and allows the pendular part of the penis to assume a normal position when said organ is not inflated, see claim 8 above.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al(2017/0079760 hereinafter Newman), Elist(5,445,594) and Vaingast et al.(2011/0015738, hereinafter Vain) as applied to claim 2 above, and further in view of Oben et al(2016/0220373, hereinafter Oben, cited by examiner 3/29/2022).

Claim 5 -the combination teaches a device penile prosthesis according to Claim 2, but does not teach a vibrator device positioned inside the penis area, wherein at least one of said vibrator device operates to increase devices increases the pleasure and effectiveness of a user the penis, said software controlled rechargeable remote electric device recharging the vibrator device.
	Oben teaches an inflatable penile implant including a vibrator -60- to provide additional stimulation for the users partner when the vibrator is activated, see paragraph [0009].
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the implants -417- of Newman with vibrators to enhance the stimulation provided by the device as taught by Oben.  Such a combination would produce predictable results of the implants -417- of Newman including vibrators controlled by the processor -406- of Newman and have a high expectation of success because providing vibrators to inflatable implants is old and well known in the medical arts. 
Claim 6 - Oben teaches wherein at least one of said vibrator device devices can be placed in several locations including but not limited to along said at least one inflatable customizable sleeve bladder, see paragraph [0020), inside outside at any suitable location.

Claim(s) 24, 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al(2017/0079760 hereinafter Newman), Elist(5,445,594) and Vaingast et al.(2011/0015738, hereinafter Vain) as applied to claim 2 above, and further in view of Oben et al(2016/0220373, hereinafter Oben.
Claim 24 - see claim 5 above which sets forth a prothesis including a vibrator, said method of use inherently comprise: controlling a vibration of the at least one vibrator device for increasing a pleasure and effectiveness of the penis, the at least one of said vibrator device placed in several locations along at least one of said sleeve bladders.  See paragraph [0009] of Oben.

Claims 27 and 29 - Newman sets forth a microprocessor -406- which has instructions stored therein to control the inflatable implants, see paragraph [0051] of Newman.  See paragraphs [0053], [0059], [0060] and [0064] where the processor controls the pump/motor by turning it on and off, reversing its direction and shuts off the device if over pressure is sensed.  Further instructions may be set by the physician as set forth in paragraph [0051].

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al(2017/0079760 hereinafter Newman), Elist(5,445,594) and Vaingast et al.(2011/0015738, hereinafter Vain) as applied to claim 1 above, and further in view of Evans et al (2017/0273792, hereinafter Evans).
	The combination teaches an apparatus as claimed but Newman does not set forth the particulars of implants -417-.
	Evans teaches the details of inflatable penile prosthesis including a rigid proximal portion -228-, see paragraph [0050].  The proximal end portion is required to be rigid or the proximal tip could not be implanted by forcing the proximal portion -228- toward the pubic bone.
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the implants -417- of Newman with rigid proximal ends to allow the proximal end of the implants to be positioned near the pubic bone -236-.
	Such a combination produces predictable results of implants -417- of Newman having rigid proximal ends as taught by Evans and have a high expectation of success because rigid proximal ends are old and well known in the medical arts.

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al(2017/0079760 hereinafter Newman), Elist(5,445,594) and Vaingast et al.(2011/0015738, hereinafter Vain) as applied to claim 27 above, and further in view of Evans et al (2017/0273792, hereinafter Evans).
	With inclusion of the vibrator the microprocessor -406- would inherently by programed to control the vibrator within limits such as speed and temperature.

Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. 
On page 14, applicant argues that Newman does not teach a dual bladder system that additionally includes an inflatable sleeve bladder that surrounds the other bladder system, i.e., surrounds said at least one elongate flexible semi rigid inflatable customizable cylindrical bladder members.  The cylindrical bladder members -417- are to be implanted to provide the penis to treat erectile dysfunction, see paragraph [0002]
The examiner agrees because as set forth above it is the combination of Newman, Elist and Vaingast that teach a bladder as claimed surrounding another bladder system, see claim 1 above.
On page 15, applicant argues that Elist’s penile implant is  capable of stand- alone use as an implant device, but does not agree that such stand-alone use precludes use with another implant.  
The examiner agrees that the device of Elist may be used alone as described in Elist to increase the girth/size and length of the penis.
The dual cylinders of Newman are known in the art to be implanted into respective corpus cavernosum and inflated to provide an erection as is known in the erectile dysfunction art, an example of such use is set forth in Vaingast, paragraph [0022]. 
It is the position of the office that cylinders -417- of Newman are implanted in the corpus cavernosum and used for providing the user with an erection when the implants are inflated, increased rigidity of a normal erection as set forth in paragraph [0022] of Vaingast.
Further it is the position of the office that the implant of Elist, -417- provide an erection but do not increase the girth of the penis beyond a normal erection.
Therefore by using the implant of Elist with the implant of Newman the combined implants will provide both an erection, -417- of Newman and an increase in girth/size and length as provided by the implant -10- of Elist.  Therefore the combination provides the benefit of providing multiple therapies in a single system.
The control of the combined system is provided by microprocessor -406- of Newman which is programmed by external controller -103-, of Newman.

On page 16, with regard to Elist, applicant argues that “there is no suggestion that this “inelastic” inner member portion can fit around another implant penile cylinder that is configured to expand. Moreover, even if this “inelastic” inner sheet member of Elist’s device would “fit” around the penile cylinder implants of Newman (published in 2017) its “inelastic” nature would suggest it may not be able to accommodate when the cylinder implant it surrounds does inflate or at least may not yield predictable results.

The office disagrees because the implant of Elist is designed to increase the girth/size and length of a penis that can obtain a natural erection as such the inner sleeve is designed to allow expansion of the corpus cavernosum  to the extent that an erection is achieved. The expansion is possible due to the fan folded portion -180-.  Further the inner membrane is inelastic to prevent any significant inward force that my prevent a normal erection, see Elist column 3 line 64 through column 4 line 5.  
Therefore the applicant’s arguments that the cylindrical implant of Elist may not provide predictable results is not persuasive.

Lastly on page 16, Applicant argues that “Moreover, with further respect to the rejections of Claim 1, it is respectfully submitted that neither of the Newman, Elist or Vaingast references teach or suggest a subcutaneous recharging system for recharging said at least one pump and valve. At best, Newman appears to teach a rechargeable “external controller” (See paragraph [0014] of Newman). However, this is not the same nor suggestive of a subcutaneous recharging system for recharging said at least one pump and valve as set forth in amended Claim 1 and also set forth in Claim 3. There is no teaching or suggestion in Newman, Elist or Vaingast of such a subcutaneous recharging system as in applicant’s invention.

It is the position of the office that the applicant’s specification as filed does not provide any specifics of the subcutaneous recharging system for recharging said at least one pump and valve.  Therefore it is unclear what structure the applicant believes is different from the cited prior art.

Newman teaches external power transmitting unit -308- and a transmitter resonator -309-  which sends energy to power unit -405- thereby “recharging” unit -405- which supplies power to the pump and valves as controlled by microprocessor -406-.  Therefore the examiner is considering the pump and the valves recharged by the recharging system of power unit -405-. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791